This was an application to the chancellor tp extend the time ^01’ l'1C! defendant to put in his answer. The bill was origin-d'lly filed before the chancellor, and the defendant put in a den?urrei' tb the whole bill, which was then referred to the assistant vice chancellor of the first circuit to be heard and de-The ass¡stanj; viC0 chancellor overruled the demurrer and gave the defendants six months to answer the bill. The decretal order of the assistant vice chancellor was entered with the clerk of the first circuit according to the directions of the statute. (Laws o/T840, p. 263 § 2.) The complainant afterwards appealed from so much of the decretal order as allowed the six months to answer; and directed the order to be so modified as to íeqúirc the defendants to answer within the usual time, with liberty to him to apply to extend the time* upon duo notice to the complainant’s solicitor.
The Chancellor said the reference of the demurrer to the whole bill to the assistant vice chancellor carried with if the whole case ; and if the demurrer had been allowed an'd the bill dismissed, the decree should have been enrolled and signed by the vice chancellor of the circuit where the cause was heard; that the 5th and 6th sections of the act of March, 1839, authorizing the appointment of the assistant vice chancellor were extended to this case by the amendatory act of 1840; and the order overruling the demurrer and directing the defendant to answer being entered with the clerk of the first circuit where the assistant vice chancellor hold his court when the order was made, all subsequent proceedings thereon must be had before the vice chancellor of that circuit, in the samo manner as if the cause had been referred to such' vice chancellor and had been decided by him. The chancellor also held that the appeal from a part of the order of the assistant vice chancellor did not remove the whole cause from before the vice chancellor of the first circuit; and that the proceedings upon that appeal must therefore be' remitted to such vice chancellor, and that the motion to extend the time to answer, must be made to him.
Order to remit the proceedings, and tb refer the motion to' vice chancellor, to be heard and determined accordingly.
*63SUPPLEMENT TO THE SARATOGA SENTINEL. PUBLISHED BY WILBUR & RICE, AT $1.00 PER ANNUM. Yol. IT.] DECEMBER 1, 1844. [Dio. 9. COURT OF CHANCERY. DECISIONS OF THE CHANCELLOR, DECEMBER 3, 1814.